Name: Commission Regulation (EEC) No 3667/86 of 1 December 1986 amending Regulation (EEC) No 1596/86 fixing the prices to be used for calculating the value of agricultural products in intervention storage in Spain and Portugal at 1 March 1986 in the accounts referred to in Article 4 of Council Regulation (EEC) No 1883/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 86 Official Journal of the European ^ Communities No L 339/13 COMMISSION REGULATION (EEC) No 3667/86 of 1 December 1986 amending Regulation (EEC) No 1596/86 fixing the prices to be used for calculating the value of agricultural products in intervention storage in Spain and Portugal at 1 March 1986 in the accounts referred to in Article 4 of Council Regulation (EEC) No 1883/78 bought from French intervention storage at low prices before Spanish accession to the European Community ; whereas the price to be used for calculating the value of this quantity shall be its buying price of Pta 182 608 per tonne ; Whereas the measure provided for in this Regulation is in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the finan ­ cing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1334/86 (2) and in particular Article 9 thereof, Whereas Council Regulation (EEC) No 3247/81 (3) provides that accounts are to be drawn up for each product for which an intervention price has been fixed and that the value of products bought in during the year corresponds to the intervention prices fixed in the various regulations on the common organization of the markets ; Whereas Commission Regulation (EEC) No 1 596/86 (4) fixed the prices to be used for calculating the value of agricultural products in intervention storage in Spain and Portugal ; Whereas it has been discovered that the stocks of beef carried forward by Spain include 1 954 tonnes of beef Article 1 The Annex to Commission Regulation (EEC) No 1596/86 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1986 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 216, 5. 8 . 1978, p. 1 . 0 OJ No L 119, 8 . 5 . 1986, p. 18 . (3) OJ No L 327, 14. 11 . 1981 , p. 1 . (4) OJ No L 140, 27. 5. 1986, p. 14. No L 339/14 Official Journal of the European Communities 2. 12. 86 ANNEX 'ANNEX List of intervention prices to be used for calculating the value of agricultural products in inter ­ vention storage in Spain and Portugal at 1 March 1986 in the accounts referred to in Article 4 of Regulation (EEC) No 1883/78 (per tonne) Product Spain (Pesetas) (') Portugal (Escudos) (') Common wheat (2) 27 350  Barley (2) 26 034  Rye (2) 26 718  Durum wheat (2) 32 792  Olive oil (3) 195 031 306 048 Beef carcases (4) 340 118  (') The conversion rates used are those given in the Annex to Council Regulation (EEC) No 505/86 of 25 February 1986 (OJ No L 51 , 28 . 2. 1986, p. 1 .) (2) Intervention price fixed in Council Regulation (EEC) No 451 /66 of 25 February 1986 (OJ No L 53, 1 . 3 . 1986, p. 1 ). (3) Intervention price fixed in Council Regulation (EEC) No 453/86 of 25 February 1986 (OJ No L 53, 1 . 3 . 1986, p. 5). (4) Intervention price fixed in Council Regulation (EEC) No 464/86 of 25 February 1986 (OJ No L 53, 1 . 3 . 1986, p. 19), taking account of Article 7 of Regulation (EEC) No 1883/78 . However, the price of 182 608 pesetas per tonne shall be used in respect of the quantity of 1 953,791 tonnes of French origin.'